OFPICE       OF
         TEE A~TORXEY GENERAL
                      AUSTIN.     TEXAS




                                l&ether. Tibi essessed ~wlnst
                                the interest of e former pur-
                                ahewr of Stete Sahool Iahds
                                constltate l llsa egsinst such
                                PZ’OpWtg iJ2tilehand8 Of e lNBv
                                paraheser under a subsequent
                                sele, end releted question.
                               of maeat date uhereti you
reQuestedths optaioa of this   Dspertsmat on the above steted
qlmltion.   la ordsr that ell the feats my be refloated by
this oplnioa we qeote ywr 1etteF    In lull es r0llou88
            %!hl.s dopsrtmat is haqwatly   esked if
     s&o01 lsad vhl6h has bsea forfeited md rssold
     by the State is llebls tor t-8     essessed agalast
     it  krors f0rreitpre. ‘Ibarposition he8 been that
     torf’eited whool land vhlcb hes been resold is
     eaqubed irae of ell beak tufts, Steto cad loonl.

          9h8 8pm.si~    8em ki0~     f88RW   18 M r0iiw8:
                                                                :
 &a.   ResaomOilus,         Peg0 2



             %K%B ~th ea uth o r ity
                                   a o ufemd b yenlo t
       of the nguler sasslon of the 32nd tglsleture,
       1911’ &eptar 118 as ewadod b LBapter 33 Aats
       of Aa raguler sassZon of tha 3 4tbLgisletura
       wi5; tb ~~OSSSISS~OW~~S e0wt 0r       WI8 ColllaJ
       oreeted whet Ls known es Dawle GoJr ty,bva     Im-
       prwewnt DirtHot lo. 2 mhlah lrbreaed ths ebova
       wotlons of lend. Roads were voted ead from tlms
       totiatexesheve      beealevled agelmttha     leud
       lu the dlstrlot lnoludllyl ths land i.n qwstlcta.
       ~rteln~co~~atswelalradeaadlithan,              wara
       bsueflts to the lsad In tha distrlat,   tha abovs
       uotiou shered Ia soah bswit8.
            %hs forwr pumhesar of this land from the
       Btete fellad to pey tha tezas levlad ~elnst tha
       leud for    the           of these bouds. Thsre
                           retlrewnt
       taosa wm          bvibd   bd0w
                                  the lest forfeiture end
-‘;    befor     the lend ms sold by ths State to Mrs.
       Pianim.

            “Ie view o ftb lb o w fea ts I shell appn-
       oiete spur eusver to the following qaestwusr
             “1. bias the aelm 0r this watlon of l&id
       April 8, 1942, is tha lend llebls for tha tsxas
       leviad in the lbova dlstrlot  bafors ths dete of
       th elb o vs
                 8el4 TIno th emr  r d8, do th e se
                                                  te x e s
       follow the lend lnthe hands6f the MV parchesor?
                    ,
              l
              2. Is Dublla school land uhiah has been
       forfeited rod- thea resold by tha Mete, ll.ebla
       for, oc subjeat to taxes, Iltete or looal, rhlah
       were lavlmd befon &mAm~lst      follaving %ha
       dfhp.0rth8 WSIOP
        “, “41     prlvetely     mlwd   bal   propsrty,   vhlah is not
 speal?lael.l~    exemptediron! tsutioo        w lao, is turbl, .sn
 this Stete,  The gwovlsloas of Artgalm 7171, lt. 0. 8. 1925,
 mqutre thet ell reel property subtb)et to texet1oe shell be
 usessed~~to the w-z' tlmrao?, uid Artlale 7172, 1. Q, S,
 lg25,pr0v1eMthettex8*     ew epw %eelpropart~“sbellbs
 a lien tharoon lptil pee.
Ron. Bssaom Olles,                 Pegs 3



          It lsewttledrule      ¶nFuesthetpublla      lend dedl-
aated to the uee ead lsraeflt of the permsnent free school fund
ls.sot tsusble by any tulng authorIt    so long as title thereto
mssins la the Itete.    ehls emmptlon is ksed upomprovlsl~s
of the    ecswtitutioo              we 8tetutos of this    8t8te.

          Ti& Tues Oonstitutlon, 8eitlon 2 of Artlele VIII,
pmvldes thet the hgislatum      may exempt ?romtsxstloR 'bubllc
propsrt ased,?or publla parpoeea".       This provlslon does not
o fltsaTf p entenylxemptlons~ it nrely luthorlses the
bgi8lstrw    t0 e0 80.  l)t. Rtllferds college v. Rorrls, 82 Tu.
1, 17 8. Y. 512~ Ssata Rose In?lrmsry v. City o? Ssn Antonio
(t%m. App.) , 25p S. Y. p26, reversing 249 8. W. 948.
           However, pursusat to this Constitutionelprovi8ion,
the Legislature emeated Article 7150, 8. C. 8. 1925, vhlch
reeds in part as ?ollovsr
                  %%e follov~            propertq shall   bs oreapt from
      tsxetiau,       to ritr
                  0
                    .    .   l



            "4. Public PropeHq - bll property, uhethep rssl
      or personal belonglag ualuslvely  to,,thls 8tate, or any
      polltlaal subdivlsloa thereof . . .
                   It hss been npeetedly held by the coats of this
 8tets that this provlslota of the stetuteo exempts public ?res
  sahool lend from tution.      -7      v. Btete, 20 oiv. lipp. 101,
  47 8. Y. 10421,Pitts v. Booth, .15!fer. 453~ lip;ahur v. Peae,
'15 4u. 531.
  , -.
            B y lpeaial    etetuto pr rfo visio ha o,tr o ver
                                                           th e
                                                              .8tate
 re~alres those boldlng pub110 free nahool lsnd~under lease or
 aoGre&       of puwhew              to pay t-8     upon their   holdlags. Zh%s
~~;n:n.+lch                      is Artlale   7173, R. 0. It 1925, raatI8 a8
           ::: .,.y
            *" :
            ‘Zh p er tyhdd tm& r l lo a n io r 8 term    of
            g e e r so r mo r e,er hs14 under r.aontrsct
      th r ee                                              for
      the pwahese thereof, bslonglng to thl~ 8tete, or
      thet is uempt br Irv fram texetloa in the hsmls                        .'
      of ths wner thereof, shall be ooasldbred for all                     ,,~ ~~,
      the purposes of tuetioa,  es ths property of ths
      psrsou so bold&g the am,     exqpt es etbeTwlse
      speaially provldud by leu. ,. .
&n.msc&lffllss,Pegs           4



or purshessr Is tsxebls under
Thompson,7LTer. 192, 9 8; Y.
297, 12 8.Y. J.76)Uant     ry v. Peeeh Rlvw Ib.                co.,    sr=*
Tex. air. App. 143,ll7E.     1063.
                                        lavo1vsdinPm.r    lrrpalrymn
                                         property tiader~the quoted pro-
                                 Your first inquiryis whether or not
 sushtaxss      follovtbs     land intothsheads    ofths   subwqusnt
‘;urrEE;               forfeltum of tb purahess aontreat of the
                     .

          Our flr8t soasidsretloa In errIvIag et a 8olution
OS ths prot!lems prsssated bythls  inqulrr im the efiect of
the sale of Uerch 15, 1900, upoa the title to the lend In
qasstloa. Did that sele vsst legal title thsnto in the
SEW       subjeat to bfeeseass upon dsteult of such pw-

          If the e    had the effeat OS meting logel tItls
In the pursheser, thsn ths 8tete by its ?or?sIturs a&rely
eaqulmd the title ,oS the puraheser Md such title would,
of aourss, bs subjeot to ell 1Isas vhzoh lo a r uedngeinst it
In the hends of suah purehewr.
               On the other heud, ii the ptawhefmr did not acquire
lega). tltls     to ths land by thst asb    sad b&         tltls   nmalned
in tim Stete, the forfeltum   mealy        onded tha purchessrt8 cota-
treatual rl.ght to acqulxw the title       by fulfillleg   his cwtrect.
Tex liens uhiah can9 into uisteaae         by Virtue   of the purahassrts
failure to p&y the taxes levied then sould aot 8??sst the
State '8superiortitle. Underthi8 titter eaelysLs it uould
follow es ea Iasvltrble eoaolystia thet ao ltia etteahad to
the lend la qusstlon end thet the subssqusnt purshessr took
the l.end SW. of Mf rush 1urr.r.

~&sr hia 'if#o:%%$h~               o$%%~:ot?ii~~                    gi$-
title to &rtioa 14, ktiKi&e       l&%0   T. k P. Ry. 00    650
ewes la B!mia QDuntJ. I&a&r our stat&s     ~0 petent to*Che
leudrould l.isus uatIlthspurshess    miss had been peld ln full.
Articld 5413, R. 0. 8., W2$, vhlsh so providss, reads ss
?ollow 8 1                                               c X.,’
Hou.   hsaom    Qlles,       Pees 5



               -he       Coamlsslaatm (of the ffeaerel Lend
       Office) shsll i.srus p&eats uhea it 8ppssrs
       from the books in his office that Call, per-
       nnt for the lend her been madev&m pepeat
       18 rsqulrsd, snd lll lsgel fees dus thereon
       have bun ~peld into seie 0??1w end sot with-
       dram, lltcluding the loge1 ?eea for ths rscord-
       hg of uld pmtent ln q      aotmtles lm uhlah
       the lead my bs lweted.
          Vprtll #ma prsmquisltea srs &mplled olth end r
petea< is IssLmd, lsgsltlt3a   to suuh lend remslna ln tha
State.  Ye direct your ettantloa to the authorltlea hersla-
e?ter set out, which support this conolwloa.
             “Slats the pessegs o? the Act whlah estab-
       llshsd tbs ~nsrel lead oifioe ead providsd for
       188uIng patents, no leu he8 bsea pessed which
       recogalsed any other method o? exterrdlng titles
       ?rom ths State to those vho eoquirsd rle$ts to
       specl?lc portloas of its Public domsla.
       v. Hell, 71 Pox. 2l3, 220, 9 S. Y 141. SZ%o
       Ceprlto 0. Orlshem-Boater Corp., (Cm. App.) 12%
       8. W. (26) 1493 flPlrmder8v. Rert, 57 Tex. 8;
       end 34 Tu. hr. 256, Sea. 181.
          Vndsr a coatreot of purehess, the t ltle to tihs lend
1s lmld by the State subjeot to the rlghto? ths parahessr
“to esquire title bypompllsacs with ths obllgetlons assuwd
br him to the 8tete.   8tate v. Rlxa,  109 Tet. 256.
               %he title       (to school land) mmeiru la ths Btete
  Bon. Basaom fffles,   ?e& 6


              Upon 8 dbolaratlon of forfeiture by the btate all
    o?the rl&hts of thepurcha8er undsrhls acatreot of purchase
    cud ths rl@ts ofthoseholdiagor      aIh%mlngunderorthrough
    hla, rsvest~ ln the Steto end the lead beooass a pert of the
::' public schotQ'land 8nd subject to sale la such. Uhltaker v.
    RaCsrtJ, (aom. App.) 22l si Y. 945, rtmr*lag 188 8. If. 502.
    8ee else 2~~.    Juri 32, 33.0~ 13.
            Yil ‘the oese of lbitaker v. NecartJ, *l&b-, it wea
  held thet, oven though the rl&ts of a purahesermay be dI-
  vested under the Statute of Llhltetlonsby om holding ad-:
  verselp to him, sua& r&&t8 es em la q ulr by  0dthe adverse
  possessor egelnst the purchaser are divested by forfeiture of
  the oontrect of purchaw, by the state ead that sueh rights do
  not survlva8fthr the for?eltum.
             It I.8 our oplaloa thet ths rule of Uhlteker9.
  IloCertp is squally applieebls to cay clew egelast the pur-
  oha8er for uupald t-es    end that such claimllkeolss does aot
  survlvs the ?or?eltme.
             Tbiholdlago?   tbe8upmns Court tithe receat case
  of Demclger v. bthte, et al. 140 Tex. -T-., 166 8. W. (24) ll.4,
  lends support to the uonolu8loathat ao llen~ettached to the
  8tete's superior title end that forf8ited school land returned
  to ths Stete fr88 of all tex linaa.   Chle? JusticeAlemead8r,
  who urotb ths opsnloa of the Court, states that l?ter for-
  felturs of the lead to ths 8tete, taxes levlsd against the
  purchaser emirrgthetime    kwheldthe   iaaeahouldbe   oollected
  by levy of ueoutioa tipoa property of wah parehesem not exempt
  fr a lm&eutIoa b ylev.
              Our oonoluslca Is also lahark~rlth     prior rulings
  a? this depsrtreat.    Ue dIreot your attention to an opinion
  iS8lUd b this    depertmat duriog theedntLalatret1on of Attorney
  Qttnerel i. P. ~faolreY. The wfaioa which was writtenbr A88lst-
      Attorti~~  Ctetierti~Q.
                            B. Sklle~ uho is aou pretsldikg      Uage
                                                                40
                                                                 at,
  eat
  of meationi of tha ~ssloa         of kppeels of the 8uprerrs
  reeds es ?o$+wsr
                Gi%s dep&tymt   is la neeipt   of fom, letter
       oftlielioth in8tMtia  vhlshyoutIsslrstokao~
       whetherpublic sabool land l.s subjeot to t-8 u-
       nssed end levieda&ydnstit prior to its forfelt-
       ure to ths Sate    for moapaymnt of interest    *hen
.




    Ron. Bsscom Ollea,    Pege 7



         the ouasr o? the lead at ths t i!es o? iorfeiture
         rctparahewd it ?WID ths .8tate.


               a;$~‘“is ‘trus  the forfeiture by the
                                that
         lad   ~ssIon5r    8moutatsto eu wlectioa on
         thenpert b? tha Stete to resafad e coatreot
         as& b .ths8tete vlth ths purchaserupon
         the ?af ure o? ths pumhaser to p8rform hia
         pert of the coatreat 3 that Is, to pay the
         latersat, ead it would appear that, when tit8
         Mate rescindedIfi8 contraot, ell title to.
         the land WUJ again vusted in the State and (111
         liens thsreon wars destroyed. ml8 is oadoubt-
         edlp true of those sass8 Ia which the lead Is
         subsequently sold by the State to e purcheser
         other thea the owasr uho allowed the aala to
         be ?or?slted.    Eouevsr, it is our oplaloa thet
         a dlifsrsnt PI&8 mhouldbe eppllsdln thOS8
         casea In vhlah a purohaaerallows hla land to.
         b forialted   end thsn wpurcheses It.     It he8
         been held that ths ~af?sot of *IA& ectloa oa
         the pert of the puraheser of scho0l lead la
         not to destroy a lien la favor o? 8n ladlvld-
         uel which exlsted egalaat the lead prior to
         the forfeltupe,   provided such purchessr him-
         ssl? re!gut-chmeathe lead. A differeat rule,
         hovevsr, is eppliaebls whsn a parson other
         than the orl#nal    owner repurahaseathe land
         after forfeiture.    Buchpurahesers take the
         property fr88 from liens vh+sh existed ageirsst
         it prior to the forf8ltur8.  oplnlolle of the
         Attorney &meril of Tues, 1912~3.914,pegs W?.

               Flat W haV0 steted abotn Mwers your first qU88tioU.
                 ..%
               &i Lhs SitMtiOR OUtllS8d lIl WUF 8SOOadq#StiOn,
    the lsad iavolvod vaa part of the pnbllo daualn un January &at,
’ end wes wgregetsd from thm pab1i.o domela efter t&et date by
  *ala uadsr 8 aoatract of purchess. You N.sh to kuov r&the*
T the lend b,,~~subject to tu In the hands of the puraheser for
- ths texebl&“*er   b&Inning isasdietely pFlor to the purchsss
. from the Btate, th8 puraheser havingheld the land during Part
  of that texeble yser.    We bsllsve this qusstloa is speoIfIWly
          .

              l




.I
     ~/
                  Ron. Rsscom Qiles,   Page 0



                  answreQby statute.       wo quote from Article   7151, R. c. s.,       1925,
                  is follower
                            'All property shsll be lls ted for taxation btwan
                       January a and April 30 of laoh y’sar, uhen nqulred by
                       the asssssor, rlth rsfersnas to ths quantity hsld or
                       owned on ths first day of Jaauary la the year for uhleh
                       the property 18 wqulrad to be listed or r6mend. 4
                       propwty+nmhamd or aoqlllwd cm the first 8sy of Jall-
                       wry shall be listed by or for the *rson           purchaslBg
                       or aaqulrltag it. ;~




                       ~Underscoring ours).

                            You are therefore wsps~tfully      advimedr
                            (1)  ‘phat the subsequent purchaser of s&o01 Laad,
                  following ths forfeiture of a prior oocrtraat of purshaso utadsr
                  which ths land had bsen sold to another, takss ths land free
                  of all taxes and tax llslls.
                             (2) That a purohaser who acquires the land after
                  Jsnuary 1st but prior to Ibssnbsr 31st of say mar is liable
                  for tsses for the perlo tlurlng that year that   b6’held. the land
                  aad ls bound to pay a pro rata portion of ths tares for that
                  year equivalent, to the~proportlen that tlm tiars hs lwld the
                  lsad bssrstto the 0ntl.w yea.25
                            t+uetiagthatuohaw      fullf8twveiwIyou.r lwo*
                  and that you rlXl'sal1  apan us ii we aan bs of any farther
                  assl8taaw; w aw
                              &- I;
                                .e                          Yours wry truly,
                              ,g. L:
                            .-‘.ts;.                  - ~ATkRRx aJumtALoP~

                                                               /sat-a/                ~.~.